                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION
________________________________________________________________________

MARY STEWART as next of kin and
Administrator Ad Litem of the Estate
of DARRIUS STEWART, Deceased, and
HENRY WILLIAMS as next of kin and
Father of DARRIUS STEWART,

       Plaintiffs,

v.                                                           No. 2:16-cv-02574-SHM

OFFICER CONNOR SCHILLING,
Individually as a former Police
Officer of the Memphis Police Department,

       Defendants.

________________________________________________________________________

STIPULATION OF VOLUNTARY NON_SUIT AS TO CONNOR SCHILLING IN HIS
         INDIVIDUAL CAPACITY PURSUANT TO FRCP 41(a)(1)(A)(ii)
________________________________________________________________________


       COME NOW THE PARTIES, MARY STEWART, HENRY WILLIAMS AND

CONNOR SCHILLING, INDIVIDUALLY, and announce to the Court:

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or

their respective counsel(s) that the above-captioned action is voluntarily dismissed, without

prejudice against the defendant Connor Schilling, Individually, pursuant to the Federal

Rules of Civil Procedure 41(a)(1)(A)(ii).

       As part of this Stipulation, the parties further agree that the plaintiffs may refile

within a year or within 60 days of the termination of any appeals related to or stemming

from the filing of the instant lawsuit. Further, counsel for Connor Schilling, individually



                                             1
agrees to accept service in the event the matter is refiled. Finally, the parties agree that

Plaintiffs shall not amend their initial Complaint to add additional claims or to comport

with discovery already taken in this matter.



       Stipulated on this, the 11th day of February, 2019.




                                               /s/ Malk Z. Shabazz
                                               Malik Z. Shabazz, Attorney
                                               Representing Plaintiff Mary Stewart

                                               /s/ Carlos E. Moore
                                               Carlos E. Moore, Attorney
                                               Michael S. Carr, Attorney
                                               Murray B. Wells, Attorney
                                               Representing Plaintiff Henry Williams


                                               /s/ Barclay M. Roberts
                                               Deborah E. Godwin, Attorney
                                               Barclay M. Roberts, Attorney
                                               Mary Elizabeth McKinney, Attorney
                                               Representing Defendant Connor Schilling




                                               2
